IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                Docket Nos. 46467/46468/46469

STATE OF IDAHO,                                 )
                                                )   Filed: June 13, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
CHRISTOPHER SCOTT GONZALES,                     )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Rick Carnaroli, District Judge.

       Orders denying Idaho Criminal Rule 35 motions, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 46467, Christopher Scott Gonzales pleaded guilty to possession of a
controlled substance, methamphetamine, Idaho Code § 37-2732(C)(1), and the district court
imposed a unified five-year sentence, with two years determinate, suspended the sentence, and
placed Gonzales on a term of probation. Soon after, Gonzales was arrested on a probation
violation warrant at which time he was also charged with a new charge of possession of a
controlled substance. Gonzales admitted to violating the terms of his probation. The district
court revoked probation, executed the underlying sentence, and retained jurisdiction.
       In Docket No. 46468, Gonzales pleaded guilty to possession of a controlled substance,
methamphetamine, I.C. § 37-2732(C)(1), and the district court imposed a unified seven-year

                                                1
sentence, with three years determinate, to run concurrently with his sentence in Docket
No. 46467. The district court suspended the sentence and retained jurisdiction. After a period
of retained jurisdiction, the district court suspended the sentences and placed Gonzales on a term
of probation.
       Soon after Gonzales admitted to violating the terms of his probation and he pleaded
guilty to possession of heroin, I.C. § 37-2732(c)(1), second or subsequent offense, I.C. § 37-
2739, in Docket No. 46469. The district court imposed a unified seven-year sentence, with three
years determinate, suspended the sentence, and placed Gonzales on a term of probation. The
sentence was ordered to run concurrently with his sentences in Docket Nos. 46467 and 46468.
In Docket Nos. 46467 and 46468, the district court continued Gonzales on probation. As a
special condition of probation, the district court ordered Gonzales to successfully complete the
Bannock County Problem Solving Court.
       Thereafter, Gonzales was found to have violated the terms of his probation in all three
cases, and the district court revoked probation, executed the underlying sentences, and retained
jurisdiction in each case. After a period of retained jurisdiction, the district court suspended the
sentences and placed Gonzales on probation. Once again, Gonzales admitted to violating the
terms of his probation and the district court revoked probation and executed each of his
underlying sentences. Gonzales filed an Idaho Criminal Rule 35 motion in each case, which the
district court denied. Gonzales appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of an I.C.R. 35 motion cannot be used as a vehicle to review the underlying sentence
absent the presentation of new information. Id. Because no new or additional information in
support of Gonzales’s I.C.R. 35 motions was presented, the district court did not abuse its
discretion. For the foregoing reasons, the district court’s orders denying Gonzales’s I.C.R. 35
motions are affirmed.



                                                 2